bank of new york mellon corporation as successor_in_interest to the bank of new york company inc petitioner v commissioner of internal revenue respondent docket no filed date b and its subsidiaries are an affiliated_group ps ps engaged in a structured trust advantaged repackaged secu- rities transaction stars_transaction the stars trans- action provided ps with purportedly below-market-cost financing from a u k bank as part of the stars trans- action ps transferred income-producing assets to a_trust with a u k trustee and subject_to u k tax on its income ps claimed foreign tax_credits and expense deductions on it sec_2001 and sec_2002 federal consolidated_returns in connection with the stars_transaction ps also reported income from the assets transferred to the trust as foreign source on the consolidated_returns r determined that the stars_transaction lacked eco- nomic substance and consequently disallowed the foreign tax_credits the expense deductions and the reporting of the asset income as foreign source ps contend that the stars trans- action had economic_substance and that congress intended the foreign_tax_credit to apply to transactions like the stars_transaction held the stars_transaction lacked economic_substance and is disregarded for federal tax purposes held further because the stars_transaction lacked economic sub- stance ps are not entitled to the claimed foreign tax_credits the claimed expense deductions or the foreign-source-income treatment verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp united_states tax_court reports b john williams jr alan j j swirski julia m kazaks cary d pugh andrew j mclean daniel c davis melissa r middleton shira m helstrom brendan t o’dell bryon christensen john marston manoj viswanathan ilana yergin daniel davis and kristin r keeling for petitioner jill a frisch curt m rubin anne o’brien hintermeister matthew j avon justin l campolieta and michael a sienkiewicz for respondent kroupa judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure million and dollar_figure million for and years at issue respectively there are three issues for decision the first issue is whether petitioner is entitled to foreign tax_credits under sec_901 claimed in connection with a structured trust advantaged repackaged securities transaction stars_transaction or stars we hold that petitioner is not because the stars_transaction lacked economic_substance the second issue is whether petitioner is entitled to deduct certain expenses_incurred in furtherance of the stars_transaction we hold petitioner is not for the same reason the final issue is whether income attributed to a_trust with a u k trustee used to effect the stars_transaction is u s source income rather than foreign_source_income we hold that the income is u s source income findings_of_fact i background petitioner is a delaware corporation that maintained its principal_place_of_business in new york new york when it filed the petition petitioner succeeded to the tax_liabilities of the bank of new york company inc bny parent when bryon christensen john marston manoj viswanathan ilana yergin daniel davis and kristin r keeling all withdrew as counsel after trial all monetary amounts have been rounded to the nearest million unless otherwise indicated all section references are to the internal_revenue_code code for the years at issue unless otherwise indicated there is also a question of whether respondent properly adjusted inter- est expenses allocated to the foreign_source_income we need not address this issue because of our holding that the trust income reported as foreign_source_income is u s source income verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp bank of n y mellon corp v commissioner mellon financial_corporation merged with bny parent in bny parent was the common parent of an affiliated_group as that term is defined in sec_1504 of corpora- tions that filed consolidated u s federal_income_tax returns on an accrual and calendar_year basis the bank of new york bny was a wholly owned subsidiary of bny parent bny was in the banking business with worldwide banking operations its business activities included taking in deposits borrowing money and investing in loans and securities the affiliated_group through bny entered into the stars_transaction in with barclays bank plc barclays a global financial services company headquartered in london united kingdom the stars_transaction generated approxi- mately dollar_figure million in foreign tax_credits for the combined years at issue ii introduction and negotiation of stars barclays and kpmg an audit tax and advisory firm developed and promoted stars to u s banks kpmg intro- duced stars to bny during discussions with bny’s tax director thereafter tax professionals at kpmg and barclays presented stars to bny through various meetings discus- sions promotional materials and correspondence stars was represented as a below_market_loan in kpmg’s initial presentation kpmg indicated that stars required a u k counterparty and a certain trust structure holding income-producing assets kpmg explained that the below-market cost would be achieved by the u k counterparty from stars through an offset to the cost of the loan finally kpmg indicated that the u k tax benefits would be generated by subjecting income-producing assets held by a_trust to u k tax and thus generating foreign tax_credits that bny could use to offset its u s tax_liability sharing u k tax benefits bny notified kpmg in date that it was prepared to move forward with a stars_transaction with barclays as the u k counterparty bny proposed that it would con- tribute assets that would generate dollar_figure million of annual u k tax costs and expected barclays to reduce the loan’s annual cost by half that amount shortly thereafter bny agreed to supplement stars by engaging in a stripping verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp united_states tax_court reports transaction the effect would be to accelerate and increase the tax benefits stars produced ie foreign tax_credits and just before stars closed bny indicated to barclays that it had decided to increase the targeted benefit iii the stars_transaction bny closed the stars_transaction with barclays in date the key components of stars were as fol- lows a the stars structure bny used existing subsidiaries and created special-pur- pose entities to create a structure stars structure to carry out the stars_transaction bny accomplished this by engaging in the following steps step reit holdings funded bny contributed dollar_figure billion of assets bny assets to bny reit holdings llc reit holdings an existing bny subsidiary treated as a corporation for u s tax purposes the bny assets consisted of participating interests in resi- dential mortgage loans commercial mortgage loans and con- sumer loans participation interests and various asset- backed and agency securities reit holdings assumed dollar_figure billion of bny’s liabilities bny liabilities in connection with the contribution step investco organized and funded bny organized bny investment holdings de llc investco as a delaware limited_liability_company investco elected to be taxed as a corporation for u s tax purposes and was part of bny’s affiliated_group reit holdings capital- ized investco by contributing dollar_figure9 billion of assets con- sisting of the bny assets and bny real_estate holdings llc’s common_stock the reit share with a stated_value of dollar_figure billion collectively the stars assets in exchange investco assumed the bny liabilities and issued a ownership_interest in investco to reit holdings verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp bank of n y mellon corp v commissioner step delco organized and funded bny organized bny delaware funding de llc delco as a delaware limited_liability_company delco elected part- nership tax treatment for u s tax purposes investco capitalized delco by contributing dollar_figure3 billion worth of the stars assets in exchange delco assumed the bny liabil- ities and issued to investco all of its cla sec_1 ordinary shares delco cla sec_1 shares worth dollar_figure million and its cla sec_2 ordi- nary shares delco cla sec_2 shares worth dollar_figure8 billion the delco cla sec_1 shares held all the voting rights in delco the delco cla sec_2 shares had the right to receive approximately of delco’s distributions the holders of delco cla sec_1 shares had the exclusive right to appoint delco’s managers delco’s income was distributable in the absolute discretion of delco’s managers step organization funding and terms of the stars trust bny formed the bny stars trust trust as a common_law trust the trust was authorized to issue class a units a class b unit a class c unit and a class d unit collectively the trust units the trust unit holders were contractually entitled to monthly distributions in the following order the class a unit holders were entitled to of the trust distributable income the class d unit holder was entitled to trust distributable income equal to dollar_figure million 1-month libor basis points basis points the class b unit holder was entitled to of the remaining distribut- able income if the class c unit was in issue or all remaining distributable income if the class c unit was not in issue the class c unit holder was entitled to the remaining trust distributable income unless a default occurred the investco transferred remaining stars assets approximately dollar_figure billion and the delco cla sec_2 shares to the trust in exchange for the class a units and the class b unit which had stated values of dollar_figure billion and dollar_figure4 bil- lion respectively libor is an acronym for london interbank offering rate see gen- erally 120_tc_174 aff ’d in part vacated in part and remanded sub nom j p morgan chase co v commissioner 458_f3d_564 7th cir verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp united_states tax_court reports the initial trustee was bny acting through its london branch u s trustee the bank of new york de a wholly- owned subsidiary of bny parent served as the trust man- ager only the holder of all the class a units could nominate a replacement trustee step organization and ownership of newco bny organized bny newco funding de llc newco as a delaware limited_liability_company with investco as its sole member newco elected partnership treatment for u s tax purposes investco contributed of the class a units to newco in exchange for a membership interest with a dollar_figure9 billion stated_value this resulted in investco having a ownership_interest in newco investco then distrib- uted of its newco interest to reit holdings in sum the above steps moved approximately dollar_figure billion in net assets into delco and the trust the following chart summarizes step sec_1 through verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp bank of n y mellon corp v commissioner b the stars loan bny and barclays entered into the following agreements and transactions the net effect of which was to create a dollar_figure billion loan to bny from barclays class c unit and class d unit subscription first barclays purchased the class c unit for dollar_figure9 bil- lion and the class d unit for dollar_figure million from the trust by a subscription agreement the subscription agreement required barclays to pay further subscription amounts to the trust equal to the amount of any distributions on the class c unit to ensure this bny established a blocked_account in s p e c e r u g verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corpu l i f i f s e united_states tax_court reports barclays’ name that barclays could not access or control barclays blocked_account also bny and barclays agreed that all class c unit distributions were to be paid to the barclays blocked_account and all further subscription amounts barclays owed were to be paid from the barclays blocked_account trust class c unit and class d unit forward sale agreements second investco and barclays entered into a forward sale agreement obligating investco to purchase the class c unit class c unit forward sale agreement from barclays in date or earlier in the event of default or accelera- tion for dollar_figure8 billion the sale price under the class c unit forward sale agreement was equal to the dollar_figure5 billion prin- cipal plus interest compounded annually pincite less a fixed amount based on the amount of u k taxes paid on the trust income investco and barclays entered into another forward sale agreement obligating investco to purchase the class d unit class d unit forward sale agreement from barclays within days of the purchase by investco of the class c unit for dollar_figure million plus any additional_amount for any accrued but unpaid distributions on the class d unit the sale price under the class d unit forward sale agreement was the same as the original subscription price of the class d unit zero coupon swap third investco and barclays entered into a zero coupon swap agreement that required investco to make monthly payments equal to one-month dollar libor plu sec_30 basis points by reference to a dollar_figure5 billion notional amount less a spread amount spread the spread was a fixed amount equal to one-half of the present_value of the expected u k taxes on the target class c unit income discussed below each month in exchange for investco’s monthly payments barclays agreed to pay dollar_figure million to investco on the zero coupon swap maturity_date in date the payment was designed to equal the amount that exceeded the dollar_figure5 billion investco was obligated to pay under the class c unit forward sale agreement if it continued in force until its expiration in date verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp bank of n y mellon corp v commissioner guaranty and security for investco’s obligations under the forward sale agreements and zero coupon swap a guaranty barclays and bny entered into a credit default swap in date under the credit default swap bny guaran- teed all obligations of investco under the forward sale agree- ments and the zero coupon swap to barclays in case of investco’s bankruptcy or default in exchange barclays paid a fixed rate of basis points on the notional amount of dollar_figure5 billion b security arrangements to secure investco’s obligations under the forward sale agreements and the zero coupon swap the trust and delco each pledged a portion of the stars assets consisting of asset-backed and agency securities as collateral the trust transferred dollar_figure2 billion of securities trust collateral securi- ties to a collateral account and delco transferred dollar_figure6 billion of securities delco collateral securities to another collateral account delco securities account proceeds from the securities were held in the same accounts respectively barclays was granted a security_interest in the trust securi- ties account and the delco securities account collectively collateral accounts bny acted as the securities inter- mediary for the assets held in these accounts bny guaran- teed through a participation_agreement that the trust and delco together would hold at least dollar_figure billion worth of high-quality securities as collateral for so long as barclays held the class c unit net effect of the subscription agreements forward sale agreements and zero coupon swap in sum the forward sale agreements the zero coupon swap and the security arrangements converted barclays’ initial subscriptions for the class c unit and class d unit into a secured loan from barclays to bny for dollar_figure billion at libor plus basis points loan bny would pay the interest on for simplicity we net the zero coupon swap floating leg the credit de- fault swap payment and the class d unit distributions in referring to the continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp united_states tax_court reports the loan through the monthly libor-based amounts under the zero coupon swap excluding the spread bny would repay the principal through the forward sale prices net of the fixed payment of the zero coupon swap the following diagram broadly reflects the terms of the various agreements making up the loan c use of the stars loan proceeds the trust immediately redeemed investco’s class b unit with the dollar_figure4 billion the trust received from barclays’ pur- chase of the class c unit and the class d unit investco then placed dollar_figure billion on deposit with a bny branch office in the cayman islands cayman branch after an initial 11-day term the money was held on deposit at the cayman branch in 1-month terms for the duration of stars the cayman branch booked this deposit as a liability to barclays interest rate libor plus basis points on the loan s p e c e r u g verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corpu l i f i f s e bank of n y mellon corp v commissioner d replacement of the u s trustee bny and barclays replaced the u s trustee with the bank of new york trust and depositary company limited u k trustee which was treated as a u k resident for u k tax purposes the u k trustee was a wholly-owned sub- sidiary of bny parent e the stripping transaction the parties entered into a series of agreements slightly over a month after stars closed to accelerate the u k taxes due on trust income by converting periodic cashflows into an up-front taxable lump-sum payment stripping transaction these agreements contemplated the following steps first bny would contribute dollar_figure million to delco through reit holdings investco and the trust second the u k trustee would transfer the trust collateral securities to bny as custodian in exchange for principal-only receipts and interest-only receipts third delco would use the contrib- uted funds to purchase the interest-only receipts from the trust for dollar_figure million fourth the collateral arrangements would be amended so that barclays obtained a security_interest in the principal-only receipts and the interest-only receipts to effect the stripping transaction the trust exchanged the trust collateral securities for the interest-only receipts and principal-only receipts which represented beneficial owner- ship in the interest payments and principal payments respectively delco then purchased the interest-only receipts for dollar_figure million from the trust the funds used to purchase the interest-only receipts were not transferred in accordance with steps contemplated in the transaction documents instead bny transferred dollar_figure million directly to the trust’s bank account barclays was granted a security_interest in the principal- only and interest-only receipts that were transferred to a_trust security account and delco security account respec- tively for u k tax purposes the trustee treated the dollar_figure million from the sale of the interest-only receipts as taxable_income at the time of the sale the u k trustee was required to pay verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp united_states tax_court reports u k taxes on the taxable_income under u s tax rules how- ever the trust did not report a gain_or_loss the post-tax income from the stripping transaction was distributed to the class c unit holder in the next monthly period bny received its benefit a portion of the spread over a period of months net the stripping transaction added dollar_figure million in income to the trust over and above the monthly target amount that was taxable in the united kingdom and generated additional trust taxes and foreign tax_credits of dollar_figure million in bny ignored the stripping transaction in managing and disposing of the stripped securities when the trust manager sold a stripped security the trust manager would reconsti- tute the security and withdraw it from the collateral pool f management and control of trust assets and delco assets the trust manager held absolute discretion in managing the trust assets the trust manager delegated its authority to bny through a servicing agreement for which bny received a monthly fee bny also agreed to manage delco’s assets for a monthly fee and was authorized to take any nec- essary action g allocation of stars risk bny and barclays also took steps to apportion risk associ- ated with stars these steps are as follows trust class c target distributions and indemnity pay- ments for shortfalls bny and barclays executed agreements to protect against trust target income shortfalls the class c unit forward sale agreement provided that investco would pay an indemnity amount if any class c unit distribution was less than a cer- tain target amount for each period dollar_figure million for period dollar_figure million for period and dollar_figure million for all other periods the class c unit indemnity amount equaled addi- tional u k trust taxes future valued that the trust would pay if it met the target class c unit distribution verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp bank of n y mellon corp v commissioner stars termination rights bny and barclays also included contractual mechanisms for each party to terminate the stars_transaction on short notice barclays and investco each had the right with or without cause to accelerate the class c unit or the class d unit forward sale date by serving a notice of a forward sale date not less than days nor more than days after the notice exit provision allocation of u k tax risk additionally bny and barclays agreed to certain provi- sions allocating u k tax risk bny agreed under one provi- sion to pay barclays half of any trust tax that was refunded if the u k tax authority did not respect barclays’ u k tax position with respect to the trust in addition barclays and investco agreed under another provision to indemnify each other for one-half of any u k stamp duty reserve tax imposed as a result of either forward sale agreement iv u k tax treatment of stars a disclosure of stars to the u k tax authority barclays engaged in transactions substantially_similar to stars with other u s banks barclays disclosed one of those transactions to the u k tax authority in date while it was negotiating stars with bny barclays dis- closed the stars_transaction in date to the u k tax authority the u k tax authority advised barclays that it agreed with barclays’ tax reporting of the stars_transaction in date the stars_transaction increased tax revenue for the united kingdom b u k tax treatment of the trust the trust was treated as an unauthorized unit trust under u k law that qualified as a collective investment scheme under the applicable u k regulatory laws when the u k trustee replaced the u s trustee the trust became subject_to u k tax as a collective investment scheme for purposes of u k law as a result the income arising from the trust assets was treated as income of the u k trustee which was subject_to a u k income_tax under sec_469 of the u k income and corporations taxes act that u k verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp united_states tax_court reports income_tax paid was a liability of the u k trustee and not of any of the trust unit holders the u k trustee owed the u k income_tax whether or not the trust made actual dis- tributions to the trust unit holders c u k tax treatment of barclays under u k law barclays as a_trust unit holder was deemed to receive annual payments from the trust barclays owed u k corporation tax at a rate on those deemed annual payments even if barclays did not receive any trust distributions the deemed annual payments were equal to the income available for distribution from the trust to barclays as holder of the class c unit and class d unit grossed up for u k income_tax barclays was entitled to a u k tax_credit of on the deemed annual payment barclays could also claim a u k deduction for contributing the class c unit distributions and for the spread amount_paid to investco through the zero coupon swap v stars cashflows the stars participants made various payments and monthly distributions throughout stars these payments and distributions are explained as follows a delco distributions delco held most of the stars assets at closing delco made monthly distributions to investco cla sec_1 shareholder and the trust cla sec_2 shareholder with investco receiving and the trust receiving the remaining the monthly distributions to the trust were sufficient for the trust to meet the target distributions to barclays when delco’s income did not meet projected delco distributions delco satisfied the difference from its cash on hand bny also arranged for the contribution of more income-producing assets to delco b_trust distributions the trust generated income from the trust assets and delco cla sec_2 distributions the trust set_aside of the trust income in reserves for u k taxes which were periodi- cally sent to the u k tax authority the remaining income was distributed monthly to trust unit holders verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp bank of n y mellon corp v commissioner the trust made monthly class c unit distributions to the barclays blocked_account those distributions were approxi- mately equal to the corresponding target distribution amounts barclays immediately contributed these distribu- tions to the trust to satisfy its obligation to pay further subscription amounts the trust also made the required monthly class d unit distributions to barclays barclays retained all of these distributions totaling dollar_figure million over the term of stars finally the trust made monthly contributions to delco of amounts at least equaling but often substantially exceeding the corresponding contributed income amount from the barclays blocked_account starting after the first nine months of stars c zero coupon swap and credit default swap payments investco or barclays made monthly payments as required under the zero coupon swap libor wa sec_2 when stars closed and stayed below until almost mid-2005 during that period the spread due from barclays under the zero coupon swap was greater than the libor plu sec_30 basis points amount due from investco barclays made net pay- ments to investco under the zero coupon swap of dollar_figure million for and dollar_figure million for over the life of stars barclays made net payments to bny of dollar_figure million under the floating leg of the zero coupon swap additionally barclays made all required_payments to bny under the credit default swap vi termination of stars stars wound down and eventually terminated in late when investco and barclays fulfilled their obligations under the forward sale agreements and the zero coupon swap vii bny tax reporting of stars the trust delco and newco each filed forms u s return of partnership income for the years at issue bny reported the income from the stars assets as income on its u s consolidated_return it reported this income however as foreign source bny claimed tax_credits of foreign verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp united_states tax_court reports dollar_figure and dollar_figure for and respec- tively for payments made to the u k tax authority with respect to the trust income bny treated the payments made to barclays on the class d unit distributions as a component of interest on the loan with respect to the floating leg of the zero coupon swap bny netted the spread component and the libor plu sec_30 basis points component of the zero coupon swap this treatment effectively resulted in bny claiming an interest_deduction for the libor plu sec_30 basis points interest amount zero coupon swap interest for the years at issue as the spread component exceeded the zero coupon swap interest component for each year bny reduced unrelated interest_expense by the net payments barclays made to investco under the zero coupon swap for the years at issue bny claimed dollar_figure and dollar_figure as deductible expenses fees and transaction costs for and respectively viii deficiency_notice respondent timely issued a deficiency_notice to petitioner and adjusted petitioner’s taxable_income by disallowing the foreign tax_credits disallowing deductions for interest and transaction costs and reclassifying income related to the stars_transaction as u s source income opinion this complex transaction presents a case of first impres- sion in this court we are asked to decide whether petitioner is entitled to foreign tax_credits and certain expense deduc- tions from the stars_transaction and also whether peti- tioner is entitled to report income generated from the stars assets as foreign_source_income respondent argues that the stars_transaction lacked economic_substance respondent asserts consequently that the foreign tax_credits and expenses attributable to stars should be disallowed and the income from the stars assets should be characterized as u s source petitioner in contrast contends the stars respondent also argues that the foreign tax_credits bny claimed are disallowed under substance over form doctrines including the step trans- action doctrine and under the statutory anti-abuse rule in sec_269 we verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp bank of n y mellon corp v commissioner transaction had economic_substance in this regard peti- tioner asserts that bny entered into stars to obtain low- cost funding for its banking business and that it reasonably expected to earn a pre-tax profit from stars additionally petitioner contends that the u s foreign_tax_credit was intended for transactions like stars we agree with respondent the stars_transaction was structured to meet the relevant requirements in the code and the regulations for claiming the disputed foreign tax_credits the stars_transaction in essence however was an elaborate series of pre-arranged steps designed as a subter- fuge for generating monetizing and transferring the value of foreign tax_credits among the stars participants we now turn to the merits of the stars_transaction under the eco- nomic substance doctrine i merits of the stars_transaction under the economic sub- stance doctrine a overview taxpayers may structure business transactions in a manner that results in the least amount of tax see 552_us_421 n citing 293_us_465 139_tc_67 courts have also long recognized however that even if a transaction complies literally with the code it does not necessarily follow that congress intended to cover the transaction and allow a tax_benefit 364_us_361 69_f2d_809 2d cir aff ’d 293_us_465 in 435_us_561 the supreme court explained the circumstances in which a transaction should be respected for tax purposes w here as here there is a genuine multiple-party transaction with eco- nomic substance which is compelled or encouraged by business or regu- latory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached the government should honor the allocation of rights and duties effectuated by the parties need not decide these arguments because of our other holdings verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp united_states tax_court reports the courts of appeals have interpreted that language as creating an economic_substance_doctrine with the following two prongs whether the transaction had economic sub- stance beyond tax benefits objective prong and whether the taxpayer had shown a non-tax business_purpose for entering into the disputed transaction subjective prong see gerdau macsteel inc v commissioner t c pincite reddam v commissioner tcmemo_2012_106 see also 132_tc_161 aff ’d 408_fedappx_908 6th cir blum v commissioner tcmemo_2012_16 there is a split among the courts of appeals however as to the proper application of the economic_substance_doctrine and alternative approaches have emerged some courts of appeals require that a valid transaction have economic sub- stance or a non-tax business_purpose see eg 968_f2d_1229 d c cir rev’g fox v commissioner tcmemo_1988_570 752_f2d_89 4th cir aff ’g in part rev’g in part 81_tc_184 other courts of appeals require a valid transaction have both eco- nomic substance and a non-tax business_purpose see 435_f3d_594 6th cir 254_f3d_1313 11th cir aff ’g 113_tc_254 254_f3d_1014 11th cir rev’g tcmemo_1999_268 still other courts of appeals adhere to the view that a lack of economic_substance is sufficient to invalidate a transaction regardless of the taxpayer’s subjective motivation see eg 454_f3d_1340 fed cir and still other courts of appeals treat the objective and subjective prongs merely as factors to consider in deter- mining whether a transaction has any practical economic effects beyond tax benefits see eg 157_f3d_231 3d cir aff ’g in part rev’g in part tcmemo_1997_115 an appeal in this case would lie to the court_of_appeals for the second circuit absent stipulation to the contrary and accordingly we follow the law of that circuit to the extent it is directly on point see 54_tc_742 aff ’d f 2d 10th cir the court verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp bank of n y mellon corp v commissioner of appeals for the second circuit has endorsed applying a flexible analysis in assessing economic_substance 933_f2d_143 2d cir aff ’g tcmemo_1989_684 330_fsupp2d_122 d conn aff ’d 150_fedappx_40 2d cir the analysis evaluates both the subjective busi- ness purpose of the taxpayer for engaging in the transaction and the objective economic_substance of the transaction gilman v commissioner f 2d pincite long term cap- ital holdings f_supp 2d pincite these distinct aspects of the economic_substance inquiry do not however constitute discrete prongs of a rigid two-step analysis long term cap- ital holdings f_supp 2d pincite n see also gilman v commissioner f 2d pincite they are instead simply more precise factors to consider in the overall inquiry of whether the transaction had any practical economic effects other than the creation of tax losses 694_fsupp2d_259 s d n y aff ’d 658_f3d_276 2d cir long term capital holdings f_supp 2d pincite n a finding of a lack of either economic_substance or a non-tax business_purpose can be but is not necessarily sufficient for a court to conclude that a transaction is invalid for federal tax purposes altria grp inc f_supp 2d pincite long term capital holdings f_supp 2d pincite n the ultimate deter- mination of whether a transaction lacks economic_substance is a question of fact see 320_f3d_282 2d cir aff ’g 117_tc_328 we now turn to the scope of the economic_substance_doctrine b scope of the economic_substance inquiry the first step in the economic_substance inquiry is to iden- tify the transaction to be analyzed see eg 613_f3d_1249 10th cir petitioner argues that we should analyze the components of the stars_transaction as an integrated arrangement for purposes of testing economic_substance in contrast respondent argues that we should bifurcate the stars_transaction and focus on the stars structure not the loan for purposes of testing economic_substance we agree with respondent the relevant transaction to be tested is the one that pro- duces the disputed tax_benefit even if it is part of a larger verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp united_states tax_court reports set of transactions or steps see nicole rose corp v commissioner f 3d pincite kipnis v commissioner tcmemo_2012_306 country pine fin llc v commissioner tcmemo_2009_251 long term capital holdings f_supp 2d pincite see also sala f 3d pincite 568_f3d_537 5th cir coltec indus inc f 3d pincite5 436_f3d_431 4th cir acm p’ship v commissioner f 3d pincite n stated another way the requirements of the economic sub- stance doctrine are not avoided simply by coupling a routine transaction with a transaction lacking economic_substance see eg long term capital holdings f_supp 2d pincite see also acm p’ship v commissioner f 3d pincite n a contrary application would undermine the flexibility and efficacy of the economic_substance_doctrine accordingly we focus our economic_substance inquiry on the transaction that gave rise to the disputed foreign tax_credits the disputed foreign tax_credits were generated by circulating income through the stars structure in contrast the loan was not necessary for the stars structure to produce the disputed foreign tax_credits it is the use of the stars structure then that is relevant and that we test for economic_substance c economic_substance of the stars structure objective economic_substance we first consider whether bny’s use of the stars struc- ture had objective economic_substance the court_of_appeals for the second circuit in evaluating objective economic sub- stance focuses on whether the relevant transaction created a reasonable opportunity for economic profit ie profit exclu- sive of tax benefits gilman v commissioner f 2d pincite congress noted when codifying the economic_substance_doctrine in sec_7701 in that under present law courts could bifurcate a transaction in which independent activities with non-tax objectives are combined with an unrelated item having only tax_avoidance objectives to disallow those tax motivated benefits staff of jt comm on taxation technical expla- nation of the revenue provisions of the reconcilliaton act of as amended in combination with the patient protection and affordable_care_act n j comm print verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp bank of n y mellon corp v commissioner long term capital holdings f_supp 2d pincite accordingly we must determine whether use of the stars structure created a reasonable opportunity for economic profit respondent argues that it did not we agree and thus find that the use of the stars structure lacked objective economic_substance the record reflects that bny did not have a reasonable expectation that it would make a non-tax economic profit from using the stars structure first the stars structure did not increase the profitability of the stars assets in any way to the contrary it reduced their profitability by adding substantial transaction costs eg professional service fees and foreign taxes incurred as result of using the stars structure additionally the activities or transactions that the stars structure was used to engage in did not provide a reasonable opportunity for economic profit the stars structure’s main activity was to circulate income between itself and barclays every month as pre-arranged delco would transfer pre- determined amounts of income to the trust substantially_all of the trust income was distributed to the barclays blocked we have previously held that foreign taxes are economic costs for pur- poses of the economic_substance_doctrine see 113_tc_214 rev’d 277_f3d_778 5th cir we are mindful that the courts of appeals for the fifth and eighth circuits have subsequently held that foreign taxes should not be taken into account in evaluating pre-tax effects for purposes of the economic sub- stance analysis see ies indus inc v united_states 253_f3d_350 8th cir 277_f3d_778 5th cir rev’g 113_tc_214 nevertheless the supreme court and the court_of_appeals for the second circuit have yet to consider the issue and we are not bound by fifth and eighth circuit precedent here we maintain the position we took in compaq computer with respect to foreign taxes in the economic_substance context economically foreign taxes are the same as any other transaction cost and we cannot find any conclusive reason for treating them differently here especially because substantially_all of the foreign taxes giving rise to the foreign tax_credits stemmed from economically meaningless activity ie the pre-arranged cir- cular cashflows engaged in by the trust additionally excluding the economic_effect of foreign taxes from the pre- tax analysis would fundamentally undermine the point of the economic_substance inquiry that point is to remove the challenged tax_benefit and evaluate whether the relevant transaction makes economic sense see in re cm holdings inc 301_f3d_96 3d cir verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp united_states tax_court reports account which in turn was immediately recontributed to the trust and then passed back to delco where it was available for bny’s use these circular cashflows or offsetting pay- ments had no non-tax economic_effect courts have consistently recognized that the presence of circular cashflows strongly indicates that a transaction lacks economic_substance see altria grp inc f 3d pincite citing 592_fsupp2d_953 n d ohio circular payments from and back to foreign bank strongly indicate that silo transaction has little substantive business_purpose other than gener- ating tax benefits 873_f2d_879 5th cir tax structuring disregarded where money flowed back and forth but the economic positions of the parties were not altered aff ’g tcmemo_1988_72 79_tc_888 dis- regarding pre-arranged circular cashflows through a_trust see also knetsch u s pincite offsetting payments on annuity bond and notes resulted in sham this follows from the common sense proposition that a taxpayer is not entitled to benefits from circular transfers the net result of which is effectively nothing the stars structure was also used in connection with the stripping transaction the stripping transaction too resulted in a circular cashflow and did not provide a reasonable opportunity for economic profit in particular the trust sold its right to interest_income from the trust collateral securi- ties to delco for a lump-sum payment taxable in the united kingdom which delco made with funds provided by bny this reallocated the income and principal payments associ- ated with the trust collateral securities within the stars structure it did not alter the amount and timing of the cashflows generated by the underlying assets and because the sale of the interest rights was funded by bny and between entities within the stars structure the stripping transaction had no potential to generate a non-tax economic profit on the aggregate petitioner argues that we should consider the income gen- erated by the stars assets in evaluating whether the stars structure had a reasonable opportunity for economic profit we disagree economic benefits that would result independent of a transaction do not constitute a non-tax ben- verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp bank of n y mellon corp v commissioner efit for purposes of testing its economic_substance see gerdau macsteel inc v commissioner t c pincite stated otherwise benefits that are unrelated to the trans- action cannot be what motivates a taxpayer to engage in the transaction and therefore are of no aid in determining whether the taxpayer would have engaged in the transaction absent the tax effects id here bny’s control and management over the stars assets did not materially change as a result of their transfer to the stars structure additionally the stars structure had no effect on the income stream generated by the stars assets accordingly the stars assets would have generated the same income regardless of being transferred to the trust thus income from the stars assets was not an incremental benefit of stars subjective economic_substance we now turn to the subjective prong of the economic sub- stance analysis this prong requires us to determine whether bny had a legitimate non-tax business_purpose for_the_use_of the stars structure see long term capital holdings f_supp 2d pincite we find it did not petitioner claims that it used the stars structure to obtain low cost financing from barclays the record does not support peti- tioner’s claimed business_purpose the stars structure lacked any reasonable relationship to the loan and the loan was not low cost to the contrary it was significantly over- priced and required bny to incur substantially more trans- action costs than a similar financing available in the market- place we find that petitioner failed to establish a valid busi- delco held most of the income-generating stars assets with the trust holding the remaining stars assets bny directly or indirectly held all the voting rights of delco the initial and successor trustee of the trust and the trust manager and thus effectively controlled those entities in ad- dition bny executed servicing agreements that gave bny control_over the management of the stars assets the trust and delco held petitioner’s experts opined on several other potential business pur- poses at trial the record does not support however that bny con- templated those suggested business purposes at the time it participated in stars we therefore reject these after-the-fact rationalizations see eg 113_tc_254 aff ’d 254_f3d_1313 11th cir verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp united_states tax_court reports ness purpose and bny’s true motivation was tax_avoidance we base our finding on our analysis of the following factors a the stars structure lacked a reasonable relationship to petitioner’s claimed business_purpose using unreasonable means to achieve a claimed business_purpose indicates that the taxpayer’s true motivation for the transaction is tax_avoidance see long term capital holdings f_supp 2d pincite see also 89_tc_986 cma consol inc subs v commissioner tcmemo_2005_16 we now consider the relationship between the stars structure and petitioner’s claimed business_purpose petitioner suggests that the class c unit and the class d unit barclays held served as collateral for the loan we are not persuaded bny’s obligation with respect to the loan was more than adequately secured_by other arrangements independent of the trust barclays held a security_interest in a pool of high- quality assets valued at dollar_figure billion creating a collateralization level of respondent’s expert steven schwarcz concluded that the collateralization level eg securitization in a structured finance transaction is usually around and that the loan was substantially over collateralized in addition to the collateral arrangements barclays effectively had full recourse to bny itself for repay- ment through the credit default swap petitioner’s expert w clifford atherton suggested that the special-purpose entities making up the stars structure served a project financing a type of structured financing_transaction function we disagree respondent’s expert mr schwarcz emphasized that special-purpose entities are typi- cally used in connection with a structured financing trans- action to efficiently reallocate risk and reduce information asymmetry mr schwarcz also highlighted that structured financing transactions generally involve special-purpose enti- ties incurring debt and using the proceeds to finance the mr schwarcz defined information asymmetry as a scenario in which one party has more information than the other party according to mr schwarcz structured financing transactions reduce information asymmetry by allowing parties taking on risk to more efficiently assess that risk typi- cally by creating well-defined easily-valued and bankruptcy-protected sources of repayment verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp bank of n y mellon corp v commissioner acquisition of income-producing assets and the lenders look to the cash produced by those assets for repayment bearing the risk that the cash will be insufficient to repay the debt these common indicia of a structured financing_transaction are not present in stars the loan proceeds were not used to purchase the stars assets and barclays did not look to any assets purchased with the financing proceeds for repay- ment and unlike a typical structured financing_transaction the special-purpose entities in stars did not function to effi- ciently reallocate risk in this regard mr schwarcz observed that stars simply involved a full-recourse secured financing mr schwarcz cor- rectly concluded that given the characteristics of the loan barclays could have made the same dollar_figure billion loan to bny secured_by the same assets constituting the collateral for the loan using only a loan agreement and a security_agreement such an arrangement would have been much simpler avoided the use of the special-purpose entities and had substantially lower transaction costs than stars efficiency aside mr schwarcz concluded that the special- purpose entities used in the stars_transaction did not real- istically function to transfer risk between the parties mr schwarcz opined that the overcollateralization level of the loan and the other security arrangements minimized barclays’ risk with respect to the loan accordingly there was no significant risk for the special-purpose entities to transfer finally mr schwarcz concluded that the stars structure did not reduce information asymmetry between the parties in contrast he opined that stars was excessively complex given the economics of the loan and arguably increased information asymmetry we agree with mr schwarcz that the stars structure did not perform a structured financing function petitioner finally argues more generally that barclays made the loan contingent on the stars structure and there- fore the two transactions were commercially linked again we are not persuaded making a routine business transaction contingent on an economically meaningless transaction like the stars structure is insufficient to establish that the nexus between the two is reasonable see eg long term capital holdings f_supp 2d pincite verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp united_states tax_court reports in sum the record does not support that the stars struc- ture performed any significant banking commercial or busi- ness function with respect to the loan consequently we find that the stars structure did not bear a reasonable relation- ship to the loan this lack of reasonableness indicates bny’s true motivation-tax avoidance b the stars financing was not low cost we now evaluate petitioner’s claimed business_purpose that the loan was low cost respondent argues that the spread should be disregarded in determining the cost of the loan and that the loan was overpriced absent the spread we address each of respondent’s contentions in turn i the spread was not a component of interest we now consider whether the spread should be disregarded in determining the cost of the loan respondent argues that it should because the spread in substance was a tax effect and not a component of interest we agree we are mindful in evaluating the substance of the spread that labels and characterizations do not determine the tax consequences where they are inconsistent with economic realities frank lyon co u s pincite labels must be economically meaningful 459_f3d_220 2d cir saba p’ship v commis- sioner tcmemo_2003_31 payments characterized as con- sulting fees held to be a guaranteed return to a purported partner the stated_interest rate on the loan was libor plu sec_30 basis points less the spread the spread was a fixed amount equal to one-half the present_value of the u k taxes the trust was expected to pay on the target class c unit income each month we acknowledge the spread was part of the for- mula for calculating the interest_expense on the loan its substance did not match however its form respondent’s expert anthony saunders opined on the commerciality of the loan’s pricing mr saunders noted that the pricing of a loan generally depends on the time_value_of_money and the risks presented to the lender through the par- ticular loan transaction mr saunders also noted that here the loan’s cost was such that barclays could not reasonably expect that the return ie interest it received from bny verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp bank of n y mellon corp v commissioner would exceed barclays’ cost of funds he further noted that independent of barclays’ cost of funds the interest rate was negative for most of the tenure of the loan that is the lender barclays was paying the borrower bny to bor- row its funds mr saunders concluded that the loan’s pricing did not reflect the risk inherent in the stars_transaction and more generally that the loan fundamentally deviated from attributes of a standard banking transaction he fur- ther concluded that there were no unique economic condi- tions that might explain the non-economic pricing respondent’s expert mr schwarcz also opined on the commerciality of the loan like mr saunders mr schwarcz noted that the loan had a negative interest rate mr schwarcz opined that in an arm’s-length commercial lending transaction a loan would not bear a negative interest rate absent unique circumstances external to the loan eg to avoid a loss or to effect government policy such as stimulus he noted that it makes no economic sense for a lender to pay a borrower interest on a loan absent such a circumstance he concluded there were no special circumstances that war- ranted the loan bearing a negative interest rate and the loan was not commercially reasonable respondent’s expert michael cragg analyzed the pricing of the loan including the economics of the spread he concluded that circulating income through the stars structure gen- erated the economic benefit labeled the spread by com- bining certain u s and u k tax effects mr cragg’s analysis showed that it would not have been economically beneficial for barclays to pay bny the spread absent the u k tax benefits from stars similarly mr cragg’s analysis showed that the stars arrangement would not have been beneficial to bny absent the foreign tax_credits arising from the pay- ment of u k tax on the trust income mr cragg ultimately concluded that the spread was economically derived and contingent on the parties receiving certain u s and u k tax treatment with respect to the stars structure and as a result was not a pre-tax cashflow petitioner denies that the spread was a tax effect because it was not expressly contingent on either barclays or bny receiving any particular u s or u k tax treatment or ben- efit in this regard petitioner asserts that bny could under certain circumstances keep the spread barclays paid even if verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp united_states tax_court reports barclays did not realize its expected u k benefits and petitioner asserts that barclays’ obligation to pay the spread did not vary depending on whether bny’s u s tax treatment was respected petitioner’s argument is unpersuasive the manner in which the parties agreed to allocate tax risk does not pre- clude the spread from being a tax effect the spread’s value was derivative of expected u s and u k tax effects and it would not have been paid going forward if either of those effects had been foreclosed indeed stars would no longer be economically beneficial to either bny or barclays and each could terminate stars on short notice in sum we agree with respondent’s experts the spread artificially reduced the loan’s cost and lacked economic reality in substance the spread was contingent on the par- ties’ anticipated tax treatment and was unrelated to the time_value_of_money or the attendant risks associated with the loan we conclude on the record as a whole that the spread was in substance not a component of loan interest if the u k tax authority determined that the trust was not a collec- tive investment scheme before the due_date of the u k trust tax bny could keep the spread paid to date even though barclays would not realize the anticipated u k tax benefits after the first due_date of u k tax on trust income however bny was obligated to pay barclays half of any stars trust tax that would be refunded if the u k tax authority did not respect barclays’ tax position with respect to the stars structure that amount would be roughly equal to spread payments bny had received we note that the risk of having to pay the spread before the first due_date without realizing the anticipated u k benefits was likely minimal according to petitioner’s u k regulatory expert michael brindle q c the u k tax authority would likely view the stars structure as a collective investment scheme in addition the stars structure was promptly sub- mitted to the u k tax authority for approval and a similar transaction was already under review and on net the stars_transaction added rev- enue to the u k relative to its position without the stars_transaction increasing the likelihood that the u k tax authority would view the stars structure favorably petitioner concedes that barclays agreed to pay the spread based upon expected u k tax benefits and that the spread was calculated as a per- centage of the present_value of those benefits those u k tax benefits de- pended on the vitality of the trust structure whose economic rationality for bny depended on bny receiving a u s foreign_tax_credit for u k tax paid on trust income as the spread equaled only half of the u k tax ac- cordingly barclays’ u k tax_benefit could not be achieved without bny achieving its u s tax_benefit verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp bank of n y mellon corp v commissioner the spread rather was a tax effect it was embedded in the loan to serve as a device for monetizing and transferring the value of anticipated foreign tax_credits generated from routing income through the stars structure that the gen- erated tax savings were used to offset the cost of the loan does not provide a valid non-tax purpose indeed courts have consistently recognized that intending to use_tax savings from a transaction lacking economic_substance to underwrite or enhance the commercial terms of a legitimate business transaction does not constitute a valid non-tax purpose see winn-dixie stores inc v commissioner t c pincite see also am elec power co inc v united_states 326_f3d_737 6th cir money generated by means of abusive tax deductions can always be applied to beneficial causes but the eventual use of the money thus generated is not part of the economic sham analysis ii the loan was not low cost we now turn to respondent’s contention the loan was not low cost absent the spread mr cragg compared the loan to available market financing he opined that the loan was a secured highly collateralized loan cancellable within to days he further opined that comparable short-term financing both secured and unsecured for a borrower similar to bny is typically obtained through highly efficient and standardized interbank relationships at or below an interest rate of 1-month libor and de_minimis transaction costs market benchmark loan absent the spread adjustment the loan’s interest rate libor plus basis points was above the market benchmark loan beyond the additional interest_expense the loan required bny to incur substantial trans- action costs in the form of professional service fees and for- eign taxes that would not exist in a comparable market financing in short bny could have obtained comparable financing in the market place at substantially less economic cost than that obtained through stars we find that the loan was not low cost we note that regardless of how the spread is characterized the ben- efit of the spread was more than offset by the additional transaction costs that bny incurred to obtain the spread verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp united_states tax_court reports d economic_substance of the integrated stars arrange- ment contends transaction petitioner the stars_transaction still lacks economic_substance even if the stars structure and the loan are evaluated as an integrated the integrated stars_transaction has objective economic sub- stance because it offered a reasonable opportunity for pre-tax profit petitioner asked its expert mr atherton to calculate the pre-tax profitability of the stars_transaction mr ath- erton concluded that bny reasonably could have expected a profit of more than dollar_figure billion before taking into account u k or u s income taxes over the life of the stars trans- action that we find that mr atherton’s analysis of stars’ pre-tax profitability contains several critical flaws and is therefore not helpful to the court one such flaw with mr atherton’s pre-tax profitability calculation is that he includes income from the stars assets as revenues arising from the stars_transaction as we previously held the pre-existing cashflows from the trust assets are not incremental to the stars_transaction and therefore irrelevant to the objective economic_substance analysis mr atherton’s pre-tax profitability analysis is also flawed because he includes returns on asset-backed securities he assumes bny contemplated acquiring with the loan pro- ceeds only cashflows arising from the transaction whose eco- nomic substance is at issue are relevant to the pre-tax profit- ability analysis see nicole rose corp v commissioner f 3d pincite rejecting the taxpayer’s argument that profits from an unrelated asset sale should be attributed to a lease transaction generating the tax benefits at issue acm p’ship v commissioner f 3d pincite disregarding profits from funds acquired in a transaction and invested outside of the structure being evaluated for economic_substance see also kipnis v commissioner tcmemo_2012_306 economic_substance should be reviewed without reference to expected profit from an intended real_estate investment that the tax- payer expected to make with proceeds from the cards transaction long term capital holdings f_supp 2d pincite requirements of economic_substance are not avoided by coupling a routine profitable economic transaction with no verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp bank of n y mellon corp v commissioner inherent tax benefits to a unique transaction that otherwise lacks profit potential here the integrated stars transaction’s net pre-tax effect was to create a dollar_figure billion loan at libor plus basis points it did not generate any revenue only an obligation to repay the loan principal and interest any income from investing the loan proceeds was not a cashflow arising from the integrated stars_transaction rather it resulted from a separate and distinct transaction thus from investing the loan proceeds is not relevant to the economic_substance analysis of the integrated stars_transaction and should have been excluded from the pre-tax profitability analysis we note that even if the projected yield on the loan proceeds mr atherton assumed was relevant that yield is insufficient to offset the foreign tax costs of the trans- action income the last critical flaw in his analysis is his including the spread in calculating the cost of the loan the effect of which is to reduce the cost as we previously found the spread is a tax effect of the stars structure and its value is effec- tively funded by the foreign tax_credits mr atherton there- fore should not have reduced the cost of the loan by the spread in his pre-tax profitability analysis mr atherton’s analysis substantially inflates pre-tax income by including the non-incremental income from the stars assets the projected yield from the loan proceeds and the spread as pre-tax income when these items are omitted all that remains is the loan at libor plus basis points as we previously discussed mr cragg’s analysis shows that the loan was overpriced and therefore not profitable on a pre- tax basis mr cragg concluded more generally that it would have been economically irrational for bny to enter into the integrated stars_transaction without the foreign tax_credits bny derived from it accordingly we find that the integrated stars_transaction lacks economic_substance we now address the subjective economic_substance of the integrated stars_transaction here petitioner argues that it was motivated to enter the stars_transaction to obtain low cost financing as we previously held we reject that busi- ness purpose because it lacks merit aside from that claimed see supra note verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp united_states tax_court reports business_purpose petitioner contends it was motivated to enter into stars by a realistic expectation of pre-tax profit specifically petitioner claims that bny intended to use the loan proceeds to grow its investment portfolio and earn a profit by investing in asset-backed securities as we pre- viously held any income from the investment of the loan pro- ceeds is not income from the integrated stars_transaction and therefore is irrelevant to the objective economic sub- stance analysis similarly any profit petitioner expected to earn from investing the loan proceeds is not relevant to the subjective economic_substance analysis e congressional intent we now consider whether the disputed tax benefits are what congress intended in establishing the foreign_tax_credit petitioner contends that the economic_substance doc- trine does not warrant disallowing the disputed tax benefits because congress intended the foreign_tax_credit for trans- actions like stars we disagree the united_states taxes income of its citizens residents and domestic entities on a worldwide basis a u s corpora- tion must include foreign_source_income in its u s taxable_income even though that income may also be subject_to for- eign tax congress enacted the foreign_tax_credit to alleviate double_taxation arising from foreign business operations see 493_us_132 am chicle co v united_states 316_us_450 285_us_1 congress intended the foreign_tax_credit to neutralize the effect of u s tax on the business decision of where to conduct business activities most productively cong rec app statement of rep kitchin the enact- ment of the foreign_tax_credit was also informed by fairness see national foreign trade council inc international tax policy for the 21st century date we note that petitioner failed to substantiate the claimed business_purpose otherwise none of the stars transactional documents or any other persuasive contemporaneous evidence show that bny considered in- vesting the loan proceeds in asset-backed securities nor did bny consider any projected returns from such an investment in evaluating whether to enter into stars and the record does not reflect that loan proceeds were in fact used to purchase such securities verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp bank of n y mellon corp v commissioner the stars_transaction was a complicated scheme cen- tered around arbitraging domestic and foreign tax law inconsistencies the u k taxes at issue did not arise from any substantive foreign activity indeed they were produced through pre-arranged circular flows from assets held con- trolled and managed within the united_states we conclude that congress did not intend to provide foreign tax_credits for transactions such as stars ii deductibility of stars-related expenses we now consider whether petitioner is entitled to deduct expenses_incurred in furtherance of stars petitioner con- tends that it is entitled to deduct the claimed transactional expenses and the zero coupon swap interest for and and petitioner asks the court to hold that the u k taxes paid on trust income are deductible if we deny the for- eign tax_credits claimed for those taxes respondent counters that the claimed transactional expenses and the u k taxes are not deductible because the stars_transaction lacked economic_substance as we found we agree expenses_incurred in furtherance of a transaction that is disregarded for a lack of economic_substance are not deduct- ible see winn-dixie stores inc v commissioner t c pincite observing that a transaction that lacks economic sub- stance is not recognized for federal tax purposes and that denial of recognition means that such a transaction cannot be the basis for a deductible expense see also gerdau macsteel inc v commissioner t c pincite the claimed transactional expenses the zero coupon swap interest_expense and the u k taxes were all incurred in fur- therance of the stars_transaction which we previously held lacks economic_substance consequently they are not deduct- ible iii foreign_source_income adjustment we next address respondent’s adjustment to bny’s foreign_source_income petitioner reported the income from the trust assets as foreign_source_income based on a resourcing provision in paragraph of article of the convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp united_states tax_court reports gains u s -u k date u s t u s -u k tax_treaty petitioner contends that the resourcing provision applies and that respondent’s foreign_source_income adjustment was improper we disagree u s tax laws and treaties do not rec- ognize sham transactions or transactions that have no eco- nomic substance as valid for tax purposes del commercial props inc v commissioner tcmemo_1999_411 citing 293_us_465 and 336_f2d_809 5th cir aff ’d 251_f3d_210 d c cir because we pre- viously held that the stars_transaction is disregarded for u s tax purposes bny is treated for u s tax purposes as owning the stars assets and the income is treated as being derived by bny within the united_states consequently the u s -u k tax_treaty including the resourcing provision does not apply we therefore sustain respondent’s adjustment of petitioner’s foreign_source_income iv conclusion in sum the stars_transaction bifurcated or integrated lacks economic_substance and congress did not otherwise intend to provide foreign tax_credits for transactions such as stars accordingly the stars_transaction is invalid for federal tax purposes and the foreign tax_credits and expense deductions claimed in connection with it are disallowed we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v bank of n y mellon corp
